Citation Nr: 0936757	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  03-28 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case was previously before the Board in June 2008 and 
again in April 2009.  In relevant part, in 2009 the Board 
remanded the matter for the scheduling of a Travel Board 
hearing.  In August 2009, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge; a transcript of 
that hearing is of record.


FINDINGS OF FACT

1.  Claims for service connection for a skin disorder were 
denied by the RO in November 1968 and January 1979 and not 
appealed; the January 1979 rating action was the last final 
denial as to that issue on any basis before the present 
attempt to reopen the claim.  

2.  The evidence received since the January 1979 rating 
decision is not duplicative of evidence previously 
considered, but the new evidence does relate to an 
unestablished fact needed to substantiate the claim and 
thereby does not raise a reasonable possibility of 
substantiating the underlying claim for service connection 
for a skin disorder.  


CONCLUSIONS OF LAW

1.  The January 1979 RO denial is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations for New and Material Evidence

The RO's current denial in this case is predicated upon the 
fact that new and material evidence has not been submitted to 
reopen the claim.  Therefore, any "new" evidence would have 
to contribute toward substantiating the contention that the 
Veteran's skin disorder was incurred in or aggravated by 
military service.  

It should be noted that the regulation pertaining to the 
definition of new and material evidence has been amended, 
effective for claims filed on or after August 29, 2001.  See 
38 C.F.R. § 3.156(a) (2009); 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  The Veteran's most recent request to reopen his claim 
was filed in 2003, so the amended regulatory provisions 
governing new and material evidence are applicable.  
Consequently, the appeal will be decided under the current 
version of section 3.156(a), as is outlined below. 

According to the regulation, "new" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant.  
Id.  Furthermore, the U.S. Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Hodge v. 
West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).

In addition, the Court of Appeals for Veterans Claims (Court) 
has stated that, in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. 
App. 369, 371 (1999) (per curiam) (holding that the 
"presumption of credibility" doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge, and continues to be binding precedent).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the claim on 
any basis, which means, in this case, since the rating 
decision in January 1979.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303(a) (2009).  Service connection may be granted 
for any disease initially diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).

The law provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the condition.  Clear and unmistakable (obvious 
and manifest) evidence is required to rebut the presumption 
of aggravation where the preservice disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service, on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2009).

Factual Background and Analysis

Evidence of record in November 1968 included service 
treatment records (STRs) which show that no skin disorder or 
other pertinent abnormality was noted on the Veteran's May 
1965 enlistment examination.  These records, however, do show 
that during an annual examination in February 1966, the 
Veteran reported that he was in very good condition except 
for a rash that bothered him in the morning and evenings.  

On June 28, 1966, the Veteran was treated for a rash on the 
arms, forehead, and neck diagnosed as atopic dermatitis.  An 
entry dated June 30, 1966, described the Veteran as 
"emotionally disturbed" about his dermatitis with the 
Veteran indicating that it was much worse.  The clinical 
impression was severe atopic dermatitis.  By July 5, 1966, 
there was a marked improvement in the Veteran's condition and 
he was referred to the Medical Board.  

At his Medical Evaluation Board (MEB) the Veteran was noted 
to have a history of recurrent dermatitis and fairly strong 
past history of atopic disease.  He reported that he had been 
bothered with eruptions of the face, neck anticubital and 
popliteal areas periodically since the age of 8.  His most 
recent exacerbation was just prior to his reporting for 
active duty.  He was later seen on dermatology consultation 
and a diagnosis of disseminated neurodermatitis (atopic) was 
made.  It was also determined that the condition existed 
prior to service and was not aggravated by service.  
Significantly, on July 7, 1966, the Veteran signed a 
statement endorsing the findings of the MEB that his skin 
disorder existed prior to service and was not permanently 
aggravated by service.  On July 13, 1966, the Veteran was 
treated for an early furuncle on his forehead.

The post-service evidence includes an abbreviated clinical 
record which shows the Veteran was hospitalized from 
September 30, 1968 to October 3, 1968 for treatment of his 
atopic dermatitis.  The record does not otherwise show a 
nexus between his current skin disorder and active service.  

In November 1968, the RO determined that service connection 
was not in order as the Veteran's skin condition had its 
inception prior to service and was not aggravated by the 
short period of service.  Notice was issued to the Veteran, 
but he did not appeal.  Thus, the claim became final.

In September 1978, the Veteran attempted to reopen his claim 
based on service connection for psoriasis.  Evidence of 
record at that time included a November 1978 VA examination 
report.  The Veteran reported a history of psoriasis since 
1966, but there was no evidence of it on examination.  There 
were, however, patches of hypopigmentation and 
hyperpigmentation on both anticubital spaces and around the 
neck that could be attributed to past atopic dermatitis.  

In January 1979, the RO continued the previous denial for 
atopic dermatitis and denied service connection for psoriasis 
as there was no evidence of it in service or on the current 
examination.  Notice was mailed to the Veteran, but he did 
not appeal.  The claim became final.

Evidence received since January 1979 includes VA and private 
treatment records dated from 2003 to 2007 and testimony from 
an August 2009 Travel Board hearing.  The treatment records 
show ongoing treatment for the Veteran's various current 
medical conditions including atopic dermatitis.  This 
evidence, although new, is not material in that it shows only 
continued post-service treatment and simply is not pertinent 
to the question of whether the preexisting skin disorder was 
aggravated during the Veteran's military service, (which is 
the pivotal issue underlying the claim for service 
connection).  Thus, the newly received evidence does not 
raise a reasonable possibility of substantiating the claim.  

The Veteran testified before the Board in August 2009, that 
with exception of poison ivy or poison oak, he did not have a 
skin condition prior to service and does not know what caused 
it to manifest during service.  He essentially indicated that 
any preexisting skin disorder was not disabling at the time 
he entered service but had become problematic during service.  
To the extent that he has offered testimony in an attempt to 
establish service connection, the Board notes that such 
evidence essentially constitutes reiterations of the 
Veteran's assertions made in connection with the prior 
denial, and, thus, cannot be considered "new" within the 
meaning of 38 C.F.R. § 3.156(a).  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  In any event, as the Veteran is 
not a medical expert, he is not qualified to express an 
opinion regarding medical causation, any statements 
purporting to do so cannot constitute material evidence.  See 
Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  For these 
reasons, the unsupported lay statements, even if new, cannot 
serve as a predicate to reopen the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Accordingly, the Board finds that new and material evidence 
has not been received with regard to the veteran's claim for 
service connection for a skin disorder.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In letters dated in May 2003 and November 2007 the RO 
informed the Veteran of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  These letters informed him of what 
constituted new and material evidence to reopen the 
previously denied, unappealed claim.  He was informed that 
evidence is new if it is submitted to the VA for the first 
time.  He was informed that material evidence must pertain to 
the reason the claim was previously denied.  The November 
2007 letter also meets the specificity required under Kent v. 
Nicholson, 20 Vet. App. 1 (2006), as the Veteran was advised 
of the exact reason for the previous denial and the evidence 
needed to reopen the claim for service connection.  This 
letter also informed him of how disability ratings and 
effective dates are assigned.  See Dingess v. Nicholson, 
supra.  The Veteran has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); see also Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  Relevant in-
service and post-service treatment reports are of record.  In 
2006, the Veteran provided a VA Form 21-4142 citing specific 
treatment by two physicians between 1967 and 1970, but 
indicated that they may be deceased and those records 
unavailable.  The Veteran also testified at his hearing in 
August 2009 that records from the VA Medical Center in 
Chicago for the period from September 1968 to October 1968 
had not been obtained.  The Board notes however that an 
abbreviated clinic record, showing the Veteran was admitted 
from September 30, 1968 to October 3, 1968, was associated 
with the claims file in October 1968 and considered by the RO 
in its initial denial.  Therefore all obtainable evidence 
identified by the Veteran relative to the claim has been 
obtained and associated with the claims file, and he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The RO did not afford the Veteran a VA examination for his 
skin.  However, VA need not conduct an examination or obtain 
a medical opinion with respect to the issue of whether new 
and material evidence has been received to reopen a 
previously denied claim for service connection for a skin 
disorder because the duty under 38 C.F.R. § 3.159(c)(4) 
applies to a claim to reopen only if new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

It is therefore the Board's conclusion that no further notice 
or assistance to the Veteran is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, supra.

VA has satisfied its duty to assist the Veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertinent to his claims under the VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Veterans Court has held that 
such remands are to be avoided.  Sabonis v. Brown, supra.  


ORDER

As new and material evidence has not been received, the claim 
to reopen entitlement to service connection for a skin 
disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


